DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1-28 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected in the non-final rejection of 03/29/2022, and the Applicant’s remarks in the interview dated 04/12/2022 have been considered. The earliest effective filing date of the MILLER (U.S. Publication 2020/0372743) prior art fails to predate the earliest effective filing date of the instant application.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WISNIEWSKI (U.S. Publication 2021/0327187).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 10, 12-18, 20, 21 and 24-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WISNIEWSKI (U.S. Publication 2021/0327187) as supported by the disclosure of Provisional Application for Patent U.S. 63/011676.
Regarding claims 1 and 12,
Wisniewski teaches a method of entry testing for an area of congregation having one or more points of entry ([0038] teaches that system 100 may be used to control access to a testing lab, waiting room, event venue, a restaurant, a nursing home, a secured building, an airport and/or other transportation facility, a gym and/or other fitness and/or training facility, and/or any other area), comprising:
receiving a pathogen test of a user at a safe entry monitoring system for the area of congregation([0036] teaches that a request device 101 may receive a request 121 for screening from a user. The request device 101 may engage in a screening interaction 122 with a screening server 102 involving obtaining a measurement from the user and/or performing any kind of test or tests on a user to obtain one or more test results), the pathogen test being a self-reported health history from a user related to the pathogen ([0037] teaches that the screening system backend may provide the test results to the user's phone in the form of a QR code, and further that the user may scan the screening access QR code at an automated gate, may show the screening access QR code to gate personnel, and so on; [0076] teaches the identity system device 1006 may allow the person associated with an identity to control access to identity information including health information (such as medical records, HIPAA protected information in order to be compliant with various legal restrictions, and so on); and
determining, using a computer system of a safe entry monitoring system at a particular point of entry of the area of congregation, entry of the user into the area of congregation based on the result of the pathogen test of the user ([0036] teaches that a request device 101 may receive a request 121 for screening from a user. The request device 101 may engage in a screening interaction 122 with a screening server 102 involving obtaining a measurement from the user and/or performing any kind of test or tests on a user to obtain one or more test results, wherein the screening server 102 may then provide a screening access identifier 126 (whether to allow access, deny access, conditionally allow access, allow a particular access out of a set of possible accesses, and so on)). 

Regarding claims 2, 14 and 25,
Wisniewski teaches that the self-reported health history includes an absence of specific symptoms related to an infection by the pathogen([0036] teaches an antibody test, the results of which may indicate “presence or absence of disease”).

Regarding claims 3, 13 and 24,
Wisniewski teaches determining entry of the user further comprising denying access to the area of congregation though the particular point of entry when the pathogen test does not meet an entry requirement and granting access to the area of congregation though the particular point of entry when the pathogen test meets the entry requirement  ([0036] teaches that the screening access identifier 126 may allow access or deny access.)

Regarding claims 4, 15 and 26,
Wisniewski teaches that receiving the pathogen test of the user further comprises receiving a medical pathogen test of the user for an infection by the pathogen and wherein the entry requirement is a negative medical pathogen test within a period of time of entry into the area of congregation  ([0041] teaches that the information analysis may indicate infection status i.e., negative or positive status).

Regarding claims 5 and 16,
Wisniewski teaches that receiving the pathogen test of the user further comprises receiving a vaccination for the pathogen and wherein the entry requirement is a completed vaccination  ([0041] teaches that information includes vaccination information).

Regarding claims 6 and 17,
Wisniewski teaches that the area of congregation is one of an airplane, an airport, a building, a vehicle and a venue ([0038] teaches that the system 100 may be used to control access to a secured building, an airport and/or other transportation facility, a gym and/or other fitness and/or training facility, and/or any other area.)

Regarding claims 7 and 18,
Wisniewski teaches determining entry of the user further comprising performing a rule-based interpretation of the pathogen test to determine the entry requirement ([0098] and Fig. 11 teach an algorithm for comparing stored information with test result information and making an access decision dependent upon said comparison, thus said algorithm is interpreted as corresponding to “rule-based interpretation...” as recited).

Regarding claims 9 and 20,
Wisniewski teaches determining entry of the user at the particular point of entry further comprises verifying, by the safe entry system that controls the particular point of entry, an identity of the user using identifying information of the user ([0041] teaches authentication via scan of a user’s identification).

Regarding claims 10 and 21,
Miller teaches that the user identifying information is one of a name of the user, a photograph of the user, a fingerprint of the user and a facial scan of the user ([o0041] teaches validating a scan of a facial image via a camera.)


Regarding claim 23,
Wisniewski teaches a system comprising:
a safe entry monitoring system that controls access to an area of congregation having one or more points of entry, each point of entry having a safe entry monitoring computer device to determine if a user can gain access to the area of congregation ([0038] teaches that system 100 may be used to control access to a testing lab, waiting room, event venue, a restaurant, a nursing home, a secured building, an airport and/or other transportation facility, a gym and/or other fitness and/or training facility, and/or any other area);
a computer system of a user that communicates a pathogen test of the user to the safe entry monitoring system ([0036] teaches an interface 105 usable by an operator to manually enter the measurement 124 based on results obtained by the operator), the pathogen test being a self-reported health history from a user related to the pathogen ([0037] teaches that the screening system backend may provide the test results to the user's phone in the form of a QR code, and further that the user may scan the screening access QR code at an automated gate, may show the screening access QR code to gate personnel, and so on; [0076] teaches the identity system device 1006 may allow the person associated with an identity to control access to identity information including health information (such as medical records, HIPAA protected information in order to be compliant with various legal restrictions, and so on); and
the safe entry monitoring computer device at a particular point of entry of the area of congregation being configured to determine entry of the user into the area of congregation based on the pathogen test  ([0036] teaches that a request device 101 may receive a request 121 for screening from a user. The request device 101 may engage in a screening interaction 122 with a screening server 102 involving obtaining a measurement from the user and/or performing any kind of test or tests on a user to obtain one or more test results, wherein the screening server 102 may then provide a screening access identifier 126 (whether to allow access, deny access, conditionally allow access, allow a particular access out of a set of possible accesses, and so on)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WISNIEWSKI (U.S. Publication 2021/0327187) in view of KERZNER (US 10,360,744).
Regarding claims 8, 19 and 27,
Wisniewski fails to expressly teach, that the system is configured to receive the release of information via an SMS message.
	KERZNER teaches in column 14:48-50 that a user device may be configured to communicate with a system via SMS text.
	Before the effective filing date of the invention, it would have been obvious to modify the Wisniewski system per the teachings of Kerzner, sending user results, using the SMS text feature as opposed to a computing device of the user, Since Kerzner teaches that communication via SMS text at the particular point of entry is known in the art and would likely avoiding granting access to an entry point to someone other than the intended individual. 

Claims 11, 22 and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over WISNIEWSKI (U.S. Publication 2021/0327187) in view of WADE (US 2017/0199189).
Regarding claims 11, 22 and 28,
Wisniewski teaches that the system and method of claims 4 and 15 but fails to expressly teach that the pathogen test further comprises a photograph of results of the medical pathogen test.
 Wade teaches that the pathogen test further comprises a photograph of results of the medical pathogen test ([0092] teaches that resulting data may be presented as a printed item, but preferably should be in the form of a CD or DVD that includes pictures, video, audio, and text data).
Before the effective filing date of the invention, it would have been obvious to modify Wisniewski per the teachings of Wade and send a photograph of the test results, since Wade teaches that internet and software mechanisms permit and support communication protocols and formats including store charts, tables, graphs, images, photos, video, audio files without undue experimentation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, 10, 12-18, 20, 21 and 23-26  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/470938 to KLEIN (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims include all of the limitations of the instant application claims, respectively.  The copending application claims also include additional limitations (as currently amended).  Hence, the instant application claims are generic to the species of invention covered by the respective copending application claims.  As such, the instant application claims are anticipated by the copending application claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Regarding claims 1, 12 and 23,
Claims 1 and 14  teach a method (and system) of entry testing for an area of congregation having one or more points of entry, comprising:
receiving a pathogen test of a user at a safe entry monitoring system for the area of congregation, the pathogen test being a self-reported health history from a user related to the pathogen; and
determining, using a computer system of a safe entry monitoring system at a particular point of entry of the area of congregation, entry of the user into the area of congregation based on the result of the pathogen test of the user.
Regarding claims 2, 14 and 25,
Claims 8 and 21 teach that the self-reported health history includes an absence of specific symptoms related to an infection by the pathogen.
Regarding claims 3, 13 and 24,
Claim 2 teaches determining entry of the user further comprising denying access to the area of congregation though the particular point of entry when the pathogen test does not meet an entry requirement and granting access to the area of congregation though the particular point of entry when the pathogen test meets the entry requirement.
Regarding claims 4, 15 and 26,
Claims 4 and 17 teach that receiving the pathogen test of the user further comprises receiving a medical pathogen test of the user for an infection by the pathogen and wherein the entry requirement is a negative medical pathogen test within a period of time of entry into the area of congregation.
Regarding claims 5 and 16,
Claims 5 and 18 teach receiving the pathogen test of the user further comprises receiving a vaccination for the pathogen and wherein the entry requirement is a completed vaccination.
Regarding claims 6 and 17,
Claims 9 and 22 teach that the area of congregation is one of an airplane, an airport, a building, a vehicle and a venue.
Regarding claims 7 and 18,
Claim 10 teaches determining entry of the user further comprising performing a rule-based interpretation of the pathogen test to determine the entry requirement.
Regarding claims 9 and 20,
Claim 12 teaches determining entry of the user at the particular point of entry further comprises verifying, by the safe entry system that controls the particular point of entry, an identity of the user using identifying information of the user. 
Regarding claims 10 and 21,
Claim 13 teaches that the user identifying information is one of a name of the user, a photograph of the user, a fingerprint of the user and a facial scan of the user.

Claims 8, 19 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 17/470938 to KLEIN in view of KERZNER (US 10,360,744).
This is a provisional nonstatutory double patenting rejection.
Regarding claims 8, 19 and 27,
Klein fails to expressly claim, that the system is configured to receive the release of information via an SMS message.
	KERZNER teaches in column 14:48-50 teaches that a user device may be configured to communicate with a system via SMS text.
	Before the effective filing date of the invention, it would have been obvious to modify the Klein system per the teachings of Kerzner, sending user results, using the SMS text feature as opposed to a computing device of the user, Since Kerzner teaches that communication via SMS text at the particular point of entry is known in the art and would likely avoiding granting access to an entry point to someone other than the intended individual. 

Claims 11, 22 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 17/470938 to KLEIN in view of WADE (US 2017/0199189). This is a provisional nonstatutory double patenting rejection.
Regarding claims 11, 22 and 28,
Klein fails to expressly teach that the pathogen test further comprises a photograph of results of the medical pathogen test.
Wade teaches that the pathogen test further comprises a photograph of results of the medical pathogen test ([0092] teaches that resulting data may be presented as a printed item, but preferably should be in the form of a CD or DVD that includes pictures, video, audio, and text data).
Before the effective filing date of the invention, it would have been obvious to modify Miller per the teachings of Wade and send a photograph of the test results, since Wade teaches that internet and software mechanisms permit and support communication protocols and formats including store charts, tables, graphs, images, photos, video, audio files without undue experimentation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689